DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-9 and 12-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (10,530,426).
Regarding claim 2, Park discloses a power transmission apparatus (See fig. 5) comprising: a power transmitting unit configured to wirelessly transmit power to a power receiving apparatus (See fig. 5 and col. 9 line 22 to col. 10 line 12); a detection unit configured to detect an object performing communication based on a standard of Near Field Communication (NFC) (See fig. 14 and col. 20 lines 20-57); and a communication unit configured to transmit a signal including information representing a result of the detection of the object performing the communication based on the standard of NFC in response to a request from the power receiving apparatus (See figs. 15, 18 and col. 21 lines 19-36).
Claim 19 is rejected for the same reasons as set forth in claim 2, as method.

Claim 20 is rejected for the same reasons as set forth in claim 3, as method.
Regarding claim 4, Park discloses as cited in claim 2.  Park further discloses the request from the power receiving apparatus is a specific request defined in a standard of WPC (See col. 14 lines 43-48, col. 15 lines 1-10 and col. 21 lines 19-36).
Claim 21 is rejected for the same reasons as set forth in claim 4, as method.
Regarding claim 5, Park discloses as cited in claim 2.  Park further discloses the information representing that the object performing the communication based on the standard of NFC is detected is "1", and the information representing that the object performing the communication based on the standard of NFC is not detected is "0" (See fig. 14 and col. 20 lines 36-54).
Claim 22 is rejected for the same reasons as set forth in claim 5, as method.
Regarding claims 6-7, Park discloses as cited in claim 2.  Park further discloses in a case where the object performing the communication based on the standard of NFC is not detected, the communication unit transmits an ACK as the signal and in a case where the object performing the communication based on the standard of NFC is detected, the communication unit transmits a NACK as the signal (See fig. 15 and col. 21 lines 19-36).
Claims 23-24 are rejected for the same reasons as set forth in claims 6-7, as method.

Claim 25 is rejected for the same reasons as set forth in claim 8, as method.
Regarding claim 9, Park discloses as cited in claim 8.  Park further discloses a control unit configured to control the first communication unit not to perform the communication based on the standard of NFC, in a case where the power receiving unit receives the power from the power transmission apparatus (See col. 15 lines 62-67).
Regarding claim 12, Park discloses as cited in claim 8.  Park further discloses a power supply unit configured to control power supply to the first communication unit (i.e. activation), wherein the control unit controls the power supply unit not to supply power to the first communication unit (i.e. deactivation) (See col. 15 lines 43-67).
Regarding claim 13, Park discloses as cited in claim 8.  Park further discloses the signal is a general request defined in a standard of Wireless Power Consortium (WPC) (See col. 14 lines 43-48, col. 15 lines 1-10 and col. 21 lines 19-36). 
 Claim 26 is rejected for the same reasons as set forth in claim 13, as method.

Claim 27 is rejected for the same reasons as set forth in claim 14, as method.
Regarding claim 15, Park discloses as cited in claim 8.  Park further discloses the second communication unit receives, in response to the signal, a response signal including information representing a result of the detection of the object performing the communication based on the standard of NFC (See figs. 15, 18 and col. 21 lines 19-36).
 Claim 28 is rejected for the same reasons as set forth in claim 15, as method.
Regarding claim 16, Park discloses as cited in claim 15.  Park further discloses the information representing that the object performing the communication based on the standard of NFC is detected is "1", and the information representing that the object performing the communication based on the standard of NFC is not detected is "0" (See fig. 14 and col. 20 lines 36-54).
Claim 29 is rejected for the same reasons as set forth in claim 16, as method.
Regarding claims 17-18, Park discloses as cited in claim 8.  Park further discloses in a case where the object performing the communication based on the standard of NFC is not detected, the second communication unit receives an ACK as the response signal and in a case where the object performing the communication based on the standard of NFC is detected, the second communication unit receives a NACK as the response signal (See fig. 15 and col. 21 lines 19-36).
Claims 30-31 are rejected for the same reasons as set forth in claims 17-18, as method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (10,530,426).
Regarding claims 10-11, Park discloses as cited in claims 8-9.  However, Park does not explicitly mention that a control unit configured to control the first communication unit not to perform the communications including responding to polling based on the standard of NFC, in a case where the power receiving unit receives a Digital Ping that is based on a standard of Wireless Power Consortium.  Since Park does suggest that the power receiving apparatus enters the power transfer phase after receiving the digital ping from the power transmission apparatus based on a standard WPC (See col. 15 lines 14-21), and further strong magnetic field created by the power transmitter during charging can damage the NFC (See col. 15 lines 63-65); therefore, it would have been logical/obvious for one skilled in the art to configure the first communication unit (i.e. NFC) not to perform the communications including responding to polling based on the standard of NFC, in a case where the power receiving unit receives a Digital Ping that is based on a standard of Wireless Power Consortium (i.e. during power transfer phase), for the advantage of protecting/preventing the embedded NFC circuitry from damage.

See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648